Case: 10-10312 Document: 00511322038 Page: 1 Date Filed: 12/15/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         December 15, 2010
                                     No. 10-10312
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk




UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

versus

ASHLEA DANIELLE BROWN,

                                                   Defendant-Appellant.




                    Appeal from the United States District Court
                         for the Northern District of Texas
                                 No. 4:09-CR-151-1




Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*


       Ashlea Brown appeals the 37-month sentence imposed following her guilty
plea conviction of bank robbery. She argues that the district court lacked the

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-10312 Document: 00511322038 Page: 2 Date Filed: 12/15/2010

                                   No. 10-10312

authority to order that her sentence be served consecutively to state court sen-
tences that had not yet been imposed, but she concedes that the issue is fore-
closed by United States v. Brown, 920 F.2d 1212, 1216-17 (5th Cir.1991), abro-
gated on other grounds, United States v. Candia, 454 F.3d 468, 472-73 (5th Cir.
2006). The government moves to dismiss the appeal based on the appeal waiver
provision in Brown’s plea agreement or, under Brown, for summary affirmance.
The government alternatively moves for an extension of time to file a brief.
         Contrary to Brown’s argument, she is not entitled to appeal based on the
exception to her waiver for appeals of sentences exceeding the statutory maxi-
mum, because her sentence did not exceed the statutory maximum term of 20
years. See 18 U.S.C. § 2113(a); United States v. Cortez, 413 F.3d 502, 503 (5th
Cir. 2005). Thus, we do not address the merits of Brown’s challenge to her sen-
tence.
         Because Brown’s appeal is barred by her appeal waiver, the motion to dis-
miss the appeal is GRANTED, and the appeal is DISMISSED. The motions for
summary affirmance and for an extension of time to file a brief are DENIED as
unnecessary.




                                         2